FILED
                            NOT FOR PUBLICATION                             SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10599

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01333-DCB

  v.
                                                 MEMORANDUM *
JESUS OCTAVIO SANDOVAL-
TALAVERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jesus Octavio Sandoval-Talavera appeals from the 24-month sentence

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Sandoval-Talavera first contends that the district court procedurally erred by

failing to explain adequately the basis for imposing a consecutive sentence. The

record reflects that the court considered the parties’ arguments and adequately

explained the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

       Sandoval-Talavera next contends that his sentence is substantively

unreasonable. In light of Sandoval-Talavera’s lengthy criminal history, failure to

be deterred, and breach of trust, the sentence is substantively reasonable. See 18

U.S.C. § 3583(e); United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (at

a revocation sentencing, a district court may sanction the defendant for his breach

of trust).

       AFFIRMED.




                                          2                                    11-10599